                                         Case 4:19-cv-04717-PJH Document 102 Filed 09/16/19 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                              NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,                             Case No. 19-cv-04717-PJH
                                  8                                                     Case No. 19-cv-04975-PJH
                                                       Plaintiffs,                      Case No. 19-cv-04980-PJH
                                  9
                                                v.
                                  10                                                    ORDER DENYING MOTIONS FOR
                                         U.S. CITIZENSHIP AND IMMIGRATION               LEAVE TO FILE AMICI BRIEFS
                                  11     SERVICES, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Before the court are twenty motions for leave to file amici curiae briefs. See Case
                                  15   No. 19-cv-04717-PJH, Dkts. 70, 77, 86, 90, 99 & 100; Case No. 19-cv-04975-PJH,
                                  16   Dkts. 64, 70, 71, 80, 86, 98 & 99; Case No. 19-cv-04980-PJH, Dkts. 76, 85, 86, 96, 107,
                                  17   109 & 110.
                                  18          “The district court has broad discretion to appoint amici curiae.” Hoptowit v. Ray,
                                  19   682 F.2d 1237, 1260 (9th Cir. 1982). “There are no strict prerequisites that must be
                                  20   established prior to qualifying for amicus status; an individual or entity seeking to appear
                                  21   as amicus must merely make a showing that his/its participation is useful to or otherwise
                                  22   desirable to the court.” In re Dynamic Random Access Memory (DRAM) Antitrust Litig.,
                                  23   Case No. 02-md-01486-PJH, 2007 WL 2022026, at *1 (N.D. Cal. July 9, 2007). “District
                                  24   courts frequently welcome amicus briefs from non-parties concerning legal issues that
                                  25   have potential ramifications beyond the parties directly involved or if the amicus has
                                  26   ‘unique information or perspective that can help the court beyond the help that the
                                  27   lawyers for the parties are able to provide.’” NGV Gaming, Ltd. v. Upstream Point
                                  28   Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005) (quoting Cobell v. Norton, 246
                                          Case 4:19-cv-04717-PJH Document 102 Filed 09/16/19 Page 2 of 2




                                  1    F. Supp. 2d 59, 62 (D.D.C. 2003)).

                                  2           The court hereby DENIES each of the above-identified motions for leave to file an

                                  3    amicus curiae brief, prior to this court’s order on the pending motions for preliminary

                                  4    injunction. With respect to the motions for preliminary injunction, the proposed amici

                                  5    briefs appear to be duplicative and cumulative of arguments advanced by the parties and

                                  6    amici that have already filed briefs in these actions. Moreover, the court could not

                                  7    conceivably attend to each of the newly-filed briefs prior the hearing date on plaintiffs’

                                  8    motions for preliminary injunction, scheduled for October 2, 2019. This order does not

                                  9    preclude movants from seeking leave to file amici briefs during later stages of litigation.

                                  10          IT IS SO ORDERED.

                                  11   Dated: September 16, 2019

                                  12
Northern District of California
 United States District Court




                                                                                    PHYLLIS J. HAMILTON
                                  13                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
